Case 2:18-cv-13381-JMV-MF Document 44 Filed 10/03/18 Page 1 of 3 PageID: 1294




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 CORPORATE SYNERGIES GROUP, LLC,

                Plaintiff
                                                         Civil Action No. 18-13381
         V.

                                                                  ORDER
 GREGORY ANDREWS, SIMONE UR,
 GERARD DUFFY, BARBARA DIGGS and
 ALLIANT INSURANCE SERVICES, INC.,

                Defendants.



        The Court previously entered an Order providing for temporary restraints and expedited

discovery. D.E. 14. Currently pending, by way of an Amended Verified Complaint and supporting

documents, is a motion for an expanded temporary restraining order filed by Plaintiff Corporate

Synergies Group, LLC (“CSG”). D.E. 19, 20. Defendants filed opposition, D.E. 25-30, 32; and

the Court held a hearing on September 28, 2012, D.E. 33. Pursuant to the Court’s Order, D.E. 34,

Plaintiff then filed a supplemental memorandum of law, D.E. 3$, as did Defendants, D.E. 37. For

the reasons set forth on the record on October 2, 2018, and for good cause shown,

        IT IS on this 3rd day of October, 201$

        ORDERED that Plaintiffs motion for an expanded temporary restraining order is

GRANTED in part and DENIED in part pursuant to Federal Rule of Civil Procedure 65; and it

is further

        ORDERED that Plaintiffs motion is GRANTED as to Defendants Gregory Andrews,

$imone Ur, Gerard Duffy, and Barbara Diggs (the “Individual Defendants”) insofar as the

Individual Defendants are preliminarily enjoined from the following:


                                                 1
Case 2:18-cv-13381-JMV-MF Document 44 Filed 10/03/18 Page 2 of 3 PageID: 1295




            For a period of two-years since the time the Individual Defendant left the employ of
            Plaintiff, the Individual Defendant shall not, directly or indirectly, by or for
            himself/herself, as agent or employee of another party, through others as his agent, or
            in any other capacity whatsoever:

            a. Interfere or attempt to interfere with the business relationships, or persuade or
               attempt to persuade any client of Plaintiff to discontinue or alter such client’s
               relationship with Plaintiff; or

            b. Accept, solicit, call upon, service, procure or assist the acceptance, soliciting,
               calling upon, or servicing of any business from any clients of Plaintiff, or request,
               induce, advise or assist any other persons or entities to request, induce or advise
               clients of Plaintiff to withdraw, curtail or cancel their business with Plaintiff;

            c. Clients shall mean any person or entity that was a client of Plaintiff and with whom
               the Individual Defendant worked while employed by Plaintiff during the one (1)
               year period before the Individual Defendant left Plaintiffs employ;’

and it is further

        ORDERED that the injunction also binds those persons indicated in Federal Rule of Civil

Procedure 65(d)(2), including Defendant Alliant Insurance Services, Inc.’s (“Alliant”) and

Alliant’s employees, agents, and/or representatives; and it is further

        ORDERED that the injunctive relief does not apply to “Former Client” or “Potential

Client” as defined in Plaintiffs respective employment agreements with the Individual

Defendants, but Plaintiff may make a future appropriate application as to this issue if Plaintiff can

demonstrate that an Individual Defendant used Plaintiffs confidential information as to a “Former

Client” or “Potential Client,” and it is further




  As noted on the record, and in conjunction with Plaintiff demonstrating a reasonable likelihood
of success on the merits, the Court considers the following actions to be prohibited by this
language. The Individual Defendants cannot attend meetings with Plaintiffs clients, with or
without another representative of Defendant Alliant Insurance Services, Inc. (“Alliant”). In
addition, the Individual Defendants may not provide information concerning Plaintiffs clients to
Defendant Alliant’s sales representatives, whether in response to the client or not.
                                                   2
Case 2:18-cv-13381-JMV-MF Document 44 Filed 10/03/18 Page 3 of 3 PageID: 1296




        ORDERED that the Court is not ruling that the other portions of Plaintiffs employment

agreements with the Individual Defendants are not otherwise enforceable or valid. Instead, the

Court is ruling that the other portions of the employment agreements are not subject to injunctive

relief at this time; and it is further

        ORDERED that Alliant is not prohibited from soliciting, accepting, or servicing the

business of Plaintiffs clients so long such solicitation, acceptance, or servicing is not done in

contravention of this Order; and it is further

        ORDERED that the Court’s prior Order, D.E. 14, is hereby rescinded in light of this Order;

and it is further

        ORDERED that pursuant to Federal Rule of Civil Procedure 65(c), CSG shall post security

in the amount of a $100,000.00 bond. Plaintiff may accomplish this requirement through its

previously posted security in response to the Court’s prior Order, D.E. 14; and it is further

        ORDERED that Defendants shall file and serve a responsive pleading, or appropriate

motion, within the time specified by Federal Rule of Civil Procedure 12.



                                                      CNoQ V(-,f
                                                      John Michael Vazque% U..D.J.




                                                 3
